Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 9, 10, 16 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Zou et. al US 2021/0376985 A1.
Claims 1, 9 and 16:
Zhou discloses an apparatus comprising: a processor configured to cause a device to perform operations comprising: wirelessly communicating according to a first radio access technology (RAT) on one or more cells that are part of a carrier aggregation configuration (See paras 56 and 61, carrier aggregation and wireless device communicating with multiple cells); operating at any given point in time in one of at least two states that include a dormant monitoring state (DS) and an active monitoring state (AS) (See paras 197-201, dormant and active states); wherein operating in the DS comprises one of: not monitoring physical downlink control channel candidates on any cells of the one or more cells for which the device is configured to operate in the DS (See paras 197-201, “not monitor PDCCH on the SCell; not monitor PDCCH for the SCell”. ); or monitoring physical downlink control channel candidates in a search space (SS) set having a largest monitoring periodicity among multiple SS sets on an active bandwidth part (BWP) for each cell of the one or more cells for which the device is configured to operate in the DS; and wherein operating  in the AS comprises monitoring physical downlink control channel candidates in physical resources configured by higher layers on an active BWP for each cell of the one or more cells for which the device is configured to operate in the AS (See 198, “a gNB may transmit one or more RRC messages comprising parameters indicating at least one SCell being set to an active state”).
With regards to claim 9, radio circuitry configured to facilitate wireless communications of the device (See fig. 3, wireless device).
With regards to claim 16, a non-transitory memory element storing instructions executable by a processor (See fig. 3 and para 73, program code instructions 316 stored in non-transitory memory 315).

Claims 2, 10 and 17:
Zhou discloses switch from operating in the DS state to operating in the AS state in response to a DS request (DSR) received from a serving cell of the device (See 198, “a gNB may transmit one or more RRC messages comprising parameters indicating at least one SCell being set to an active state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et. al US 20210376985 A1 in view of Iyer et. al US 20220039009 A1.
Claims 8, 15 and 20:
Zhou doesn’t explicitly disclose switch from operating in the AS to operating in the DS in response to expiration of a DS timer.
Iyer discloses switch from operating in the AS to operating in the DS in response to expiration of a DS timer (See para 30, “The UE may transition from the active state to the dormant state when a timer set in the active state expires”).
Zhou’s active state can be modified to include an expiration timer to switch the UE to a dormant state, as disclosed in Iyer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou with the teachings of Iyer to improve the method disclosed by Zhou by including the feature of active timer expiring and switching the UE to a dormant state. The motivation to combine would have been to conserve power of the UE.
Allowable Subject Matter
Claims 3-7, 11-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. With regards to claims 1, 9 and 16, on page 2 of the applicant’s remarks the applicant argues “Zhou discloses possible operating states of the SCell and not possible monitoring states of a device that monitors control channels on one or more cells”.
The examiner respectfully disagrees. Monitoring states for a cell and a device are one and the same thing. Zhou’s para 201 clearly discloses: “when an SCell is in a dormant state, the wireless device may: … not monitor PDCCH on the SCell; not monitor PDCCH for the SCell”. Moreover, instant application’s specification para 80 discloses “As shown in state diagram 600, a UE configured with CA may be triggered to switch between DS 610 and AS 612 for PDCCH monitoring on a SCell 620 according to a variety of scenarios or combinations thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472